This conviction is for violating the local option law. The appellant has filed motion for certiorari, and this motion sets up all the facts upon which the writ is asked. We hold that the application for the writ has no merit, in that appellant shows he prepared a statement of facts, which was duly signed by himself and the county attorney, and presented it to the county judge, who thereupon stated that he would sign said statement of facts. Appellant's counsel left the statement with the county judge in his office and retired, and sometime thereafter went back to the county judge's office, and found him not in, but found the statement of facts lying upon his desk. Presuming that the county judge had signed and approved the same, as he stated he would, appellant's counsel took the statement of facts and had the county clerk file the same. This shows negligence on the part of appellant's counsel in not securing the approval of the county judge. Therefore, the writ of certiorari is refused; and without the approval of the county judge to the statement of facts the same cannot be considered. The various questions urged by appellant in the record cannot be considered in the absence of the statement of facts. No error appears and the judgment is affirmed.
Affirmed. *Page 274